Ox Application fob. Rbheabixg.
It is insisted by counsel for appellee that in what was said by us in reference to the ruling of the lower court in permitting the plaintiff, against the objection of the defendant, to show that on account of the injury to his wife, and his having to wait upon her, he lost a month’s salary of one hundred dollars, we declared the law upon a question which is not in the record. Counsel say that upon an examination of the record it appears that the exception arose' upon a motion to exclude the statement of the witness J. M. Crowder, the plaintiff, “as to the loss of time of one month.” The witness in making lxis statement of the loss of a month's time, in the same connection stated that he was getting a salary of one hundred dollars a month, and that he lost a month’s salary, and Ave Avere led into stating the proposition as we did, by the argument of counsel in brief. The action of the lower court in overruling the defendant’s motion to exclude the witness’ statement “as to his loss of time of one month,” Avas erroneous. It is not the value of the time lost in attending and nursing his wife, but *430the value of his services, while so attending and nursing, that constitutes an element of recoverable damages in such case. The value of time lost, and the value of services rendered, are entirely distinct. The complaint does not in terms claim for the value of lost time, and if it had done so, it would have been in that respect defective and objectionable.
It is further urged that the lower court properly overruled the motion to exclude the evidence, for the reason that no objection was made to the question asked the witness. It does not appear from the record that any question was asked the witness eliciting the statement objected to; in fact the record does not show that any question was asked at all, but, on the contrary, it appears that the witness without any question having been asked him, proceeded to deliver his evidence in a narrative form, and in this manner the objectionable statement, to which the motion to exclude was addressed, was made. There is nothing by which a party can usually anticipate illegal testimony when the evidence is given in this manner, and, for that reason, the motion to exclude is the proper remedy.
Since the judgment is to be reversed and the cause remanded for another trial, for the error in overruling the defendant’s motion to exclude, it is unimportant to .consider whether that which was pointed out as error in the oral charge, was cured by other parts of the charge.
Application denied.